CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Pagel Of 11

Fi|l in this information to identify your case

 

 

 

UNITED STATES BANKRUPTCY COURT DlSTRlCT OF COLORADO
Case #_ 18-15876-
Debtor 1; Tommy J. Sta|ey ` l\/|ER
First Name Midd|e Name Last Name
Debtor 21 Chapter: 13
First Name Middle Name Last Name

 

 

_l_.oca| Bankruptcy Form 3015-1.1
Second Amended Chapter 13 P|an
including Valuation of Co|latera| and Ciassit”rcation of Claims

Comp|ete applicable sections. This second amended chapter 13 plan dated November 14, 2018 supersedes all previously
filed plans.

Part 1 Notices

1.1. To Creditors: TH|S PLAN MAY MODIFY YCUR R|GHTS. lf you oppose any provision of the plan you must file a
written objection with the Court by the deadline fixed by the Court. (App|icab|e deadlines given by separate
notice.) if you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
applicable payments.

1.2. Nonstandard Provisions
[Xl This plan contains nonstandard provisions set out in Part 12 of the plan

1.3. Motions for Va|uation of Co||atera| and Determination of Secured Status under 11 U.S.C. § 506
lIl This plan contains a motion for valuation of personal property collateral and determination of secured status
under 11 U.S.C. § 506. Additiona| details are provided in Part 7.4 of this plan,
[Il The debtor is requesting a valuation of real property collateral and determination of secured status under 11
U.S.C. § 506 by separate motion. Additiona| details are provided in Parts 7.3 and/or Part 7.4 of this plan.
Status of motion:

 

[|ist status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]

1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)
l:i The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security
interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this
plan. Status of motion:

 

[|ist status of motion here (i.e., date filed, date granted, to be filed contemporaneous|y, etc.)]

Part 2 Background information

 

2.1 Prior bankruptcies pending within one year of the petition date for this case:

 

Case number and chapter Discharge or dismissal/conversion Date

 

 

 

 

 

 

 

L.B.F. 3015-1.1 (12/17) ` ~Page`i

 

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 PageZ Of 11

L.B.F. 3015-1.1 (12/17) Page 2

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 PageS Of 11

2.2 Discharge: The debtor:

13

OR

[]

is eligible for a discharge

is not eligible for a discharge and is not seeking a discharge.

2.3 Domici|e & Exemptions:

Prior states of domicile:

within 730 days: Co|orado

 

within 910 days: Co|orado

The debtor is claiming exemptions available in the El state of Ccloradc or l:l federal

 

exemptions

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Ob|igation as defined in 11 U.S.C.
§ 101(14A). Notice shall be provided to these parties in interest:

A.

Spouse/Parent:

 

[identify]
Government:

 

[identify]
Assignee or other:

 

[identify]

The debtor has provided the trustee with the address and phone number of the Domestic Support
Ob|igation recipient, or lI] cannot provide the address or phone number because it/they is/are not available
The current monthly income of the debtor, as reported on Officia| form 122C-1 or 122C-2, as applicable, is

below, ll equal to, or l_‘_l above the applicable median income

Part 3 P|an Analysis

 

3.1 Total Debt Provided for under the Plan and Administrative Expenses

A.

.G’.'"!'“.U.OF°

Total Priority Claims (Class One)
1. Unpaid attorney's fees

(Tota| attorney’s fees are estimated to be $4,100.000f which $1,190.00has been prepaid)

2. Unpaid attorney’s costs (estimated)
3. Total taxes
(Federa| $9,150.47 State $2,165.00 Other $ [amount])
Total payments to cure defaults (Class Two)
Total payments on secured claims (Class Three)
Totai payments on unsecured claims (Class Four)
Sub-Tota|
Total trustee’s compensation (10%) of debtor’s payments)
Total debt and administrative expenses

3.2 Reconciliation with Chapter 7
L.:B.F. 3015-1.1 (12/17)

$2.910.00

$200.00

$11,315.47

$17,236.88

$-o-

$29,087.65

$60,750.00
$ 6,750.00

$67,500.00

Page 3

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Page4 Of 11

A. The net property values set forth below are liquidation values rather than replacement values.
The replacement values may appear in Class Three of the plan.

B.

1. Va|ue of debtor's interest in non-exempt property $43,067.00
Property Va|ue Less Less liens X Less = Net
costs of Debtor’s exemptions value
sale interest
Cash $10.00 -0- -O- $10.00 -0- $10.00
Bank $100.00 ~0- -0- $100.00 $75.00 $25,00
Account
748 E. $239,504,00 $19.160.00 $73,347.04 100% $105,000.00 $41,997.00
Rio
Blanco
Camper $300.00 $30.00 -0~ 100% -0~ $270.00
Trailer $300.00 $30.00 -0- 100% ~0- $270.00
9 mm $550.00 $55.00 -0- 100% -0- $495.00
Ruger
Total $43,067.00
2. Plus: value of property recoverable under avoiding powers $-O-
3. Less: estimated Chapter 7 administrative expenses $5056.70
4. Less: amounts payable to priority creditors $11,315,47
5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (lf negative,
enter zero) $26,694.83
C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any
funds recovered from "other property” described in Part 4.1.D below $29,087.65*

Assets available to Class Four unsecured creditors if Chapter 7 filed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Debtor will increase payments as necessary to pay the Class Four creditors in full.

Properties and Future Earnings Subject to the Supervision and Contro| of the Trustee

4.1

4.2

 

Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the
debtor's future earnings or other future income as is necessary for the execution of the Plan, including:

Future earnings which shall be paid to the trustee for a period of approximately 60 months, beginning August
4, 2018, as follows:

A.
B.

 

 

 

 

 

 

 

 

Number of payments Amount of payments Total
12 $800.00 $9,600.00
47 $1,200.00 $56,400.00
1 $1,500.00 $1,500.00
Total of monthly payments $67,500.00

 

 

Amounts for the payment of Class Five post-petition claims included in above: $__-O~____ [amount]

Gther property:

 

[specify].

Payments: The debtor agrees to make payments under the Plan as follows:
Vo|untary wage assignment to employer: Paid in the following manner: $ [amount] to be
[time period, e.g., week|y, monthly, per pay period,

l:l

OR

deducted

 

etc.]. Emp|oyer’s name, address, telephone number:

address, telephone number].

L.B.F. 3015-1.1 (12/17)

 

 

[name,

Page 4

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 PageB Of 11

>!4 Direct payment from debtor to trustee.

Class One - Claims Entit|ed to Priority Under 11 U.S.C. § 507

 

Un|ess other provision is made in paragraph 10.3, each creditor in Class one shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the trustee
shall be made by deduction from each payment made by the debtor to the trustee) as follows:

5.1 A||owed administrative expenses:
A. Trustee's compensation (10% of amounts paid by debtor under this P|an) $6,750.00
B. Attorney's Fees (estimated and subject to allowance) $2,910.00
C. Attorney's Costs (estimated and subject to allowance) $200.00

5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to distribute
amounts provided by the plan.
1. Priority support arrearage: The debtor owes past due support to [name] in the total amount of $
[amount] that will be paid as follows:
l:l Distributed by the trustee pursuant to the terms of the Plan; or

[J The debtor is making monthly payments via a wage order ll or directly [l (ref|ected on Schedule l or
J) in the amount of $ [amount] to . Of that monthly
amount, $ [amount] is for current support payments and $ [amount] is to pay the
arrearage.

2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file
with the Court and submit to the trustee an update of the required information regarding Domestic
Support Obligations and the status of required payments.

 

 

 

B. Taxes
1. Federal taxes $9,150.47
2. State taxes $2,165.00
3. Other taxes; $
[describe]
4. Other Class One claims, if any: $
[describe]

Class Two - Defau|ts

 

6.1 Modification of Rights: lf debtor is proposing to modify the rights of creditors in Class Two, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2 Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is the
debtor's principal residence located, 748 E. Rio Blanco Ave., Rangely, CO Defau|ts shall be cured and regular
payments shall be made:

 

 

 

 

 

 

 

 

 

 

 

 

[J None
OR
Credltor Total default interest Total amount to No. of Regular monthly Date of first
amount to be rate cure arrearage months to payment to be payment
cured1 cure made directly to
creditor
We|ls $17,236.88 0% $17,236.88 60 $1,370.59 8/1/2018
Fargo
1 The lesser of this amount or the amount speciHed in the Proof of Claim.
L.B.F. 3015-1.1 (12/17) ` Page 5

6.3

6.4

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Page€ Of 11

 

Home
Mtge.

 

 

 

 

 

 

 

 

 

 

Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
an interest in real

property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
due after the date on which the final payment under the P|an is due. Defau|ts shall be cured and regular payments
shall be made:

 

None
OR
Creditor Description Total default lnterest rate Total No. of Regular Date of first
of amount to amount to months to monthly payment
collateral be Cured2 cure cure payment to
arrearage be made
directly to
creditor

 

 

 

 

 

 

 

 

 

 

 

Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
which are assumed:

 

None

OR

Other party to Property, if any, Total amount to No. of Regular monthly Date of first
lease or subject to the cure, if any months to payment to be payment
contract contract or lease cure made directly to

creditor

 

 

 

 

 

 

 

 

 

 

A. ln the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
plan, failing which the claim may be barred.

Part 7 Class Three - Al| Other A||owed Secured Claims

Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1

7.2

7.3

Modification of Rights: lf debtor is proposing to modify the rights of creditors in Class Three, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

Adequate Protection: lf adequate protection payments are indicated, such payments will be made by the trustee
to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely proof
of claim.

Secured claims subject to 11 U.S.C. § 506 (Rea| Property): ln accordance with Fed. R. Bankr. P. 3012 and

 

2The lesser of this amount or the amount specified in the Proof of Claim.
L.B.F. 3015~1.1 (12/17) ~ ` Page 6

 

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Page? Of 11

7004 and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and
determination of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this
plan and below. The plan is subject to the court’s order on the debtor’s motion. lf the court grants the debtor's
motion, the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed
proof of claim, including such claims filed within thirty days from entry of an order determining secured status under
Fed. R. Bankr. P. 3002(0)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor's
successful completion of all plan payments and the closing of the case.

El None

OR

 

Name of creditor Description of collateral Proof of claim amount, if any
(pursuant to L.B.R. 3012-1)

 

 

 

 

 

 

 

7.4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this chapter
13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding the
property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
U. S. C. § 1328 or payment in full under nonbankruptcy /aw.

le None
OR

A. The following creditors shall be paid the value of their interest in collateral, Any remaining portion of the
allowed claim shall be treated as a general unsecured claim.

 

Creditor Description of Confirmation Amount of interest rate Adequate Total
collateral value of debt as protection amount
collateral scheduled payment payable

 

 

 

 

 

 

 

 

 

 

 

B. The following creditors shall be paid the remaining balance payable on the debt over the period required to pay
the sum in full.

 

Creditor Description of Confirmation Amount of interest rate Adequate Total
collateral value of debt as protection amount
collateral scheduled payment payable

 

 

 

 

 

 

 

 

 

 

 

7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (persona| property) [if none, indicate]: The
following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
represents the remaining balance payable on the debt over the period required to pay the sum in full:

 

[:l None
OR
Creditor Description of Amount of debt as lnterest rate Adequate Total
collateral scheduled protection amount
payment payable

 

 

 

 

 

 

 

 

L.B.F. 3015-1.1 (12/17) ~Page 7

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Page$ Of 11

 

 

 

 

 

 

 

 

 

 

7.6 Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
allowed secured claim to the holder of such claim:

 

 

 

 

 

 

 

 

§ None
OR
Creditor Property Anticipated fate of surrender
7.7 Re|ief from Stay: Re|ief from the automatic stay to permit enforcement of the liens encumbering surrendered

property shall be deemed granted by the Court at the time of confirmation of this Plan. With respect to property
surrendered, no distribution on the creditor’s claim shall be made unless that creditor files a proof of claim or an
amended proof of claim to take into account the surrender of the property.

Part 8 Class Four - A||owed Unsecured Claims Not Otherwise Referred To in the P|an

 

8.1 Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in
Part 3.2; or
B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2 Disposab|e lncome: The monthly disposable income of $ [amount] has been calculated on Form 1220-1
or 1220-2, as applicable, Total disposable income is $ [amount], which is the product of monthly
disposable income of $ [amount] times the applicable commitment period of [time period].

8.3 Classification of Claims:
A. Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
by the trustee of all prior classes;

OR

B. ij Class Four claims are divided into more than one class as follows:

 

[describe].

8.4 Non-Dischargeab|e Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise

Part 9 Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)

Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
[describe].

 

OR

§ None

Part 10 Other Provisions

10.1 Direct Fayments: Payment will be made directly to the creditor by the debtor on the following claims:
L.B.F. 3015-1.1 (12/17) t ~Page 8

10.2

10.3

10.4

10.5

10.6

10.7

10.8

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 PageQ Of 11

 

 

Creditor Collateral, if any Monthly payment No. of months
amount to payoff
OneMain 2008 Ford F 250 $209.09 25

 

 

 

 

 

 

 

Effective Date of P|an: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

Order of Distribution:

A. The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee’s
fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two
B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

B. l:l Distributions to classes of creditors shall be in accordance With the order set forth above, except:

 

[exceptions].

Motions to Avoid Liens under 11 U.S.C. § 522(f): ln accordance with Fed. R. Bankr. P. 4003(d), the debtor
intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid
lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:

 

Creditor Description of collateral Date motion to Date of order
(pursuant to L.B.R 4003-2) avoid lien filed granting motion or
pending

 

 

 

 

 

 

 

 

Student Loans:

§ No student loans

OR

l:l Student loans are to be treated as an unsecured Class Four claim or as follows:
Restitution:

No restitution

 

OR

l] The debtor owes restitution in the total amount of $ [amount], which is paid directly to
[nameldescription] in the amount of $ [amount] per month for a period of [#] months; or as
follows:
[describe].

Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
of this Plan.

|nsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will
l:l will not El [check one] be obtained and kept in force through the period of the Plan.

L.B.F. 3015-1.1 (12/17) ~ Page 9

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 PagelOOf 11

 

Creditor to whom this
Applies

Collateral covered

Coverage amount

insurance company, policy
number, and agent name,
address and telephone
number

 

 

 

 

 

 

 

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

L.B.F. 3015-1.1 (12/17)

Page 10

 

CaSe:lS-lBS?G-|\/|ER DOC#225 Filed:ll/JA/J_S Entered:ll/l4/1815213225 Pagell Of 11

Part 11 Presumptively Reasonable Fee

The following election is made:

§ Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the allowance of
the Presumptively Reasonable Fee must be made by the objection deadline to confirmation.

OR

§ Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

Part 12 Nonstandard Plan Provisions

Under Bankruptcy Ru|e 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.

§ None

OR

The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2.: Debtors will pay
the student loans outside of the plan and will pay all Class 4 non-student loans in full.

Part 13 Signature of Debtor’s Attorney or Debtor (if unrepresented)

    
 
 
 

,,

l certify that the wording and order of the provisions in this Chapter 1 Pla tia/re `
Form 3015-1.1, and that the plan contains no nonstandard provisio ert

ical to those contained in the Official

Dated; 11/14/2018 By:
/ Phillip J. Jones Counsel for Debtors
/ Bar Number (if applicable): 20536
Mailing Address: 744 Horizon Court, Suite 115, Grand
Junction, CO 81506
Telephone number: 970-242-6262

Facsimile number: 970-241-3026
E-mail address: pjones@wth-law.com

 

Part 14 Verification of Debtor

l declare under penalty of perjury that the foregoing is true and correct.

Dated; 11/14/2018 Signature of debtor /s/Tommy J. Staley
Tommy J. Staley

L.B.F. 3015-1.1 (12/17) Page 11

